This is a companion case to No. 23320, Independent School District No. 39 of Creek County v. Exchange National Company, this day decided by this court (164 Okla. 176, 23 P.2d 210).
The parties will be referred to as they appeared in the trial court. The petition of plaintiff alleges that it is the owner of certain paving bonds issued or behalf of street improvement district No. 1, of the city of Drumright; that the city of Drumright is the owner of lots 14 and 15, in block 1, in the Broadway addition to the city of Drumright, on which the city hall is located and the Broadway Park, being a tract of land lying between block 2 and block 3 on the south side Broadway in Broadway addition to the city of Drumright, used for city park purposes; that said property is in street improvement district No. 1, and is subject to certain assessments duly levied thereon in the manner provided by law; that the first installment matured on September 1, 1919, and the last one matured on September 1, 1928. It is alleged that some of said installments were paid and some were not paid. The unpaid installments amounted to $1,572.03. The plaintiff also sues for interest from the date of maturity of the several installments at the rate of 18 per cent. per annum, which amounts to $1,994.99, making a total of $3,567.02, which is the amount of the judgment rendered in favor of plaintiff by the trial court, from which the defendant has lodged this appeal.
It is noted that the only difference between this cause and the one hereinabove referred to is that the property involved is the property of the city, and in the other case the property involved was property belonging to a school district. There is, therefore, no question of law presented herein to distinguish this cause from the cause above referred to, and the principles of law therein announced are controlling herein.
The judgment of the trial court is reversed and the cause remanded, with directions to dismiss the same.
RILEY, C. J., SWINDALL, ANDREWS, McNEILL, BAYLESS, and BUSBY, JJ., concur. WELCH, J., dissents. CULLISON, V. C. J., absent. *Page 159